internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp 2-plr-120514-02 date date legend distributing controlled controlled a b c d trust business x business y business z business u plr-120514-02 business v sector sector a year state dear this is in response to a letter dated date submitted on behalf of distributing requesting rulings under sec_355 and sec_368 of the internal_revenue_code the code with respect to a proposed and partially completed transaction additional information was received in letters dated date date date and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the material information submitted is summarized below distributing is a corporation that files federal_income_tax returns on a calendar- year basis and uses the cash_method_of_accounting distributing is engaged chiefly in business x and business y prior to year distributing was also engaged in business u and business z the stock of distributing is owned by individuals a b c d trust a_trust for the benefit of d during d’s lifetime and thereafter for individuals a b and c and the children of a b and c and members of the immediate families of each of a b and c disagreements have arisen among a b and c about the business specifically while a b and c all want to continue in business x b wants to phase out business y and to reenter business u and business z specifically in sector of business z c wants to continue business y reenter business z but in sector of business z and begin business v a wants to phase out business y the following series of transactions is therefore proposed distributing has formed two corporations controlled and controlled collectively the controlled corporations distributing has contributed to controlled assets now used or suitable for business x business y and business u plr-120514-02 distributing has contributed to controlled assets now used or suitable for business x and business y distributing has kept assets now used or suitable for business x business y business z and business v distributing will distribute all of the stock of controlled to b and to the members of the b family holding distributing stock in exchange for all the shares of distributing held by such shareholders and to d and trust in exchange for distributing shares distributing will distribute all of the stock of controlled to a and to the members of the a family holding distributing stock in exchange for all the shares of distributing held by such shareholders and to d and trust in exchange for distributing shares the transactions just described are sometimes referred to hereinafter as the distribution financial information has been received indicating that business x and business y have each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing has made the following representations with respect to the distribution a b c d e the fair_market_value of the stock of each of the controlled corporations to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the stock of distributing surrendered in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of distributing’s present operation and there have been no substantial operational changes since the date of the last financial statements submitted following the distribution distributing and each of the controlled corporations will continue independently and with its separate employees the active_conduct of its share of all of the integrated activities of the business conducted by distributing prior to the consummation of the transaction the distribution is being carried out for the following corporate business_purpose to resolve disagreements among the shareholders as to the expansion and diversification of distributing’s businesses the distribution of the stock or stock and securities of each of the controlled plr-120514-02 f g h i j k corporations is motivated in whole or substantial part by this business_purpose there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing controlled or controlled after the transaction except for gifts by shareholders of distributing or the controlled corporations to the immediate_family of such shareholders there is no plan or intention by either distributing controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing controlled or controlled to merge either distributing controlled or controlled with any other corporation or to sell or otherwise dispose_of the assets of distributing controlled or controlled after the distribution except in the ordinary course of business the distribution is not part of a plan or series of related transactions within the meaning of code sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or any of the controlled corporations entitled to vote or stock possessing or more of the total value of all classes of stock of either distributing or any of the controlled corporations the total adjusted_basis and the fair_market_value of the assets transferred to each of the controlled corporations by distributing each equals or exceeds the sum of the liabilities assumed by each of the controlled corporations plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by p l title 104_stat_1388 if applicable to reflect an early disposition of the property l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution plr-120514-02 m n o p q no intercorporate debt will exist between distributing and either of the controlled corporations at the time of or subsequent to the distribution payments made in connection with all continuing transactions if any between distributing and either of the controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the distribution are investment companies as defined in code sec_368 and iv as soon as is practicable a petition will be filed in state court to modify the trust to provide that i distributions of any shares in controlled will not be made to or shareholder b or shareholder c or members of the immediate families of shareholder b and shareholder c ii distributions of any shares in controlled will not be made to or shareholder a or shareholder c or members of the immediate families of shareholder a and shareholder c iii distributions of any shares in distributing will not be made to or shareholder b or shareholder a or members of the immediate families of shareholder b and shareholder a the current income and remainder beneficiaries of trust have consented to that modification of trust as soon as practicable shareholder d will modify shareholder d’s will in order to assure separation of interests in the distributing controlled and controlled by providing that i distributions of any shares in controlled will not be made to or shareholder b or shareholder c or members of the immediate families of shareholder b and shareholder c ii distributions of any shares in controlled will not be made to or shareholder a or shareholder c or members of the immediate families of shareholder a and shareholder c iii distributions of any shares in distributing will not be made to or shareholder b or shareholder a or members of the immediate families of shareholder b and shareholder a based solely on the information submitted and the representations made we have concluded that the transfer by distributing to each of the controlled corporations of property in exchange for all of the stock of each of the controlled corporations as described above will in each case constitute a reorganization within the meaning of code sec_368 distributing and each of the controlled corporations will each be a_party_to_a_reorganization within the meaning of code sec_368 plr-120514-02 distributing will not recognize any gain_or_loss upon the transfer of its assets to the controlled corporations in exchange for shares of of the common_stock of the controlled corporations and the assumption of certain liabilities by the controlled corporations code sec_361 and sec_357 no gain_or_loss will be recognized to the controlled corporations upon the receipt of distributing’s assets in exchange for of the stock of the controlled corporations and the assumption of the liabilities of distributing by the controlled corporations code sec_1032 the basis of the assets received by the controlled corporations from distributing will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer code sec_362 the holding_period of each asset received by the controlled corporations from distributing will include the period during which distributing held such asset code sec_1223 no gain_or_loss will be recognized to distributing upon the distribution to the shareholders of of the shares of the common_stock of the controlled corporations pursuant to the distribution code sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of the shareholders upon the exchange of their shares of distributing common_stock for shares of the common_stock of the controlled corporations pursuant to the distribution code sec_355 the basis of the shares of the common_stock of each of the controlled corporations will be the same as the basis of the distributing common_stock surrendered in exchange therefor code sec_358 the holding_period of the shares of the stock of the each of the controlled corporations to be received by the shareholders will include the period during which the shareholders held the distributing stock surrendered in exchange therefor provided that such shareholder held the distributing stock as a capital_asset on the date of the distribution code sec_1223 as provided in code sec_312 the earnings_and_profits of distributing will be allocated among the controlled corporations under sec_1_312-10 plr-120514-02 no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours marlene p oppenheim senior counsel branch office of associate chief_counsel corporate
